          Case 3:19-cr-00109-DLH Document 2 Filed 07/17/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

UNITED STATES OF AMERICA                        INDICTMENT

                  v.                            Case No. ______________________

                                                Violations: 18 U.S.C. §§ 471 and 492; and
JORDAN COLE FOSTER                              28 U.S.C. § 2461(c)

             Manufacturing Counterfeit Obligations of the United States

The Grand Jury Charges:

       Beginning on or about February 1, 2019, and continuing until on or about March

19, 2019, in the District of North Dakota,

                                JORDAN COLE FOSTER,

with intent to defraud, falsely made, forged, counterfeited, and altered, obligations of the

United States, that is, United States Currency, in denominations of:

   • Five Dollars, serial numbers ML43053701F and MF22517607B;

   • Ten Dollars, serial number JL11400179B;

   • Twenty Dollars, serial numbers JC79669775C, JL02117810E, JF90867990B,

       JA70342114A, JG47698352D, ML07511342B, ML10062781F, MB95988579D,

       MG65525960B, MF38083755B, MX27642943C, MI73070270A, MK27642943C,

       ME94982987A, MD77237228D, WL10062781F, WB95988579D, and

       IL10965664G;

   • Fifty Dollars, serial number MG07974673A; and

   • One Hundred Dollars, serial numbers LD34812475C and LL39114804J;

       In violation of Title 18, United States Code, Section 471.
          Case 3:19-cr-00109-DLH Document 2 Filed 07/17/19 Page 2 of 2



                              FORFEITURE ALLEGATION

The Grand Jury Further Finds Probable Cause That:

       Upon conviction of the offense alleged in this Indictment,

                                JORDAN COLE FOSTER

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 492,

and Title 28, United States Code, Section 2461(c), all material and apparatus involved in

the commission of the offense, including, but not limited to, the following:

       • Computer printers;

       • Computer printer paper;

       • Cutting board; and

       • Cutting tools.


                                          A TRUE BILL:


                                          _________________________________
                                          /s/ Grand Jury Foreperson
                                          Foreperson

/s/ Drew H. Wrigley
DREW H. WRIGLEY
United States Attorney

JTR/lic
